United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-1776
                         ___________________________

                                   Erica E. O’Brien

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

          Michael J. Astrue, Commissioner, Social Security Administration

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                      Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                           Submitted: November 26, 2012
                             Filed: November 27, 2012
                                   [Unpublished]
                                   ____________

Before BYE, GRUENDER, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       Erica E. O’Brien appeals the district court’s1 order affirming the denial of
disability insurance benefits. Upon de novo review, see Van Vickle v. Astrue, 539


      1
        The Honorable David D. Noce, United States Magistrate Judge for the Eastern
District of Missouri, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
F.3d 825, 828 & n.2 (8th Cir. 2008), we agree with the Commissioner that O’Brien
failed to meet her burden of proving she was disabled before her insured status
expired, see Dipple v. Astrue, 601 F.3d 833, 834 (8th Cir. 2010). Specifically, there
is no basis in the record for finding O’Brien’s alleged mental problems to be severe.
See Page v. Astrue, 484 F.3d 1040, 1043-44 (8th Cir. 2007) (step two of sequential
evaluation process involves determining, based on medical evidence, if claimant has
impairment or combination of impairments that significantly limits ability to perform
basic work activities). Further, we defer to the administrative law judge’s (ALJ’s)
credibility findings, because they were supported by several valid reasons, see
Buckner v. Astrue, 646 F.3d 549, 558 (8th Cir. 2011) (ALJ need not explicitly discuss
each of requisite credibility factors); and we find that his residual functional capacity
(RFC) determination was consistent with the medical records for the relevant period
(from O’Brien’s alleged onset date to her date last insured), see Jones v. Astrue, 619
F.3d 963, 971 (8th Cir. 2010) (ALJ is responsible for determining RFC based on all
relevant evidence, including medical records, observations of treating physicians and
others, and claimant’s own description of her limitations; RFC determination must be
supported by some medical evidence). Finally, we fail to see how the RFC form Dr.
Andrew Chao completed in March 2010–three years after he began treating O’Brien,
and almost seven years after O’Brien’s insured status expired–provided a basis for
changing the ALJ’s decision. The district court is affirmed.
                         ______________________________




                                          -2-